DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the five layer structure further extends in the direction perpendicular to and away from the top surface of the substrate, and the five laver structure diverges at the second supporting laver to completely wrap around and form a closed-loop ring around a portion of the second supporting layer,” as recited in claims 14 and 21.
Lim et al. (US 20110124176 A1, hereinafter Lim), the closest reference, discloses a crown capacitor (FIGS 16 and 27) comprising: 
a first supporting layer; (right-most seed stopper 140 and etch stop layer 130)
a second supporting layer; (left-most seed stopper 140 and etch stop layer 130)
a first electrode layer (lower electrode 175/177) at least partially in contact with the first and second supporting layers; (See FIG. 16) 
3a dielectric layer (dielectric layer 185) disposed on two opposite surfaces of the first electrode layer and at least partially in contact with the first and second supporting layers; (See FIG. 16) and 
a second electrode layer (upper electrode 195) disposed in contact with the dielectric layer and at two opposite sides of the first electrode layer; (See FIG. 16) and 
at least one five-wavy-layer structure (wavy curves of electrodes 175/177 and 195, and the dielectric 185) formed between the first and second supporting layers, wherein the five-wavy-layer structure comprises a portion of the first electrode layer disposed between two portions of the dielectric layer and disposed between two portions of the second electrode layer.  (See FIG. 16, showing the wavy structures of electrodes and dielectric) 
However, Lim does not explicitly teach at least “wherein the five layer structure further extends in the direction perpendicular to and away from the top surface of the substrate, and the five laver structure diverges at the second supporting laver to completely wrap around and form a closed-loop ring around a portion of the second supporting layer,” as recited in claims 14 and 21.  No other reference remedies these deficiencies.
Therefore, claims 14 and 21 are allowed, and claims 15-20 and 22-25 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812